 



Exhibit 10.1
Execution Version
AMENDMENT NO.1 TO ASSET PURCHASE AGREEMENT
APRIL 10, 2007
     This AMENDMENT TO ASSET PURCHASE AGREEMENT and related schedules dated as
of April 10, 2007 (this “Amendment”) is made by and among The Employee Ownership
Holding Company, Inc., a Delaware corporation (“TEOHC”), N & NW Manufacturing
Holding Company, Inc., a California corporation (“N&NW”), Noll Manufacturing
Company, a California corporation, M & N Plastics, Inc., an Oregon corporation
(“M&N”), and TEOHC Real Estate Holding Company LLC, a Delaware limited liability
company (“TEOHC-REHC”) (TEOHC, N&NW, NOLL, M&N and TEOHC-REHC are collectively
referred to as “Sellers”), and Noll Acquisition, LLC, a Delaware limited
liability company (“Buyer”).
     The parties hereto are parties to that certain Asset Purchase Agreement
dated March 9, 2007 (the “Purchase Agreement”). Capitalized terms used but not
otherwise defined herein will have the meanings given to them in the Purchase
Agreement and the accompanying schedules.
     The parties hereto desire to amend the Purchase Agreement and the
accompanying schedules.
     NOW THEREFORE, in consideration of the respective warranties, covenants and
agreements of the parties contained herein, and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

1.   The parties acknowledge and understand that M&N is an Oregon corporation,
not a California corporation, and that the preamble to the Purchase Agreement
and the preamble to the Disclosure Schedule thereto are hereby amended to
conform with this understanding so that all references to “M & N Plastics, Inc.,
a California corporation (“M&N”)” shall be amended to read “M & N Plastics,
Inc., an Oregon corporation (“M&N”). ”   2.   Sellers’ address in
Section 11.04(i) (Notices) of the Purchase Agreement is hereby deleted in its
entirety and replaced with the following address:

The Employee Ownership Holding Company
c/o Robert Eddy
14550 Wolfgang Road
Truckee, California 96161

3.   Section 3.06 (Allocation of the Purchase Price) of the Purchase Agreement
is hereby amended by adding the phrase “plus the amount of the Assumed
Liabilities as set forth in the Closing Statement of Net Assets” after the words
“The Final Purchase Price” in the first sentence of Section 3.06.

4.   The Buyer and the Sellers hereby acknowledge and agree that if the portion
of the Final Purchase Price allocated to any parcel of the Real Property post
Closing exceeds the amount on which the transfer tax was paid at Closing, the
Buyer and the Sellers each

 



--------------------------------------------------------------------------------



 



    agree to pay one-half of any additional amounts assessed and to work
together to complete and file any necessary documentation in connection
therewith, including but not limited to, an amended Real Estate Excise Tax
Affidavit in Washington and/or an amended Preliminary Change of Ownership Report
in California, as applicable. In addition, the Sellers and the Buyer hereby
acknowledge and agree that if the portion of the Final Purchase Price allocated
to any parcel of the Real Property post Closing is less than the amount on which
the transfer tax was paid at Closing, upon the mutual agreement of the Buyer and
the Sellers, the parties shall work together to complete and file any
documentation necessary to obtain a refund of such overpayment, with any such
overpayment to be paid one-half to the Buyer and one-half to the Sellers.
Additionally, the Buyer and the Sellers hereby acknowledge and agree that any
expenses incurred by either party in connection with the provisions of this
Section 4 shall be paid by the party that incurred such expenses and that any
fees associated with any necessary filings shall be split equally among the
Buyer on the one hand and the Sellers on the other.   5.   Attached hereto are
supplements to Schedule 3.06 (Allocation of the Purchase Price), Sections 5.13
(Intellectual Property) and 5.14(b) (Litigation) of the Disclosure Schedule and
Schedule 7.06 (Employees), which the parties agree will supplement and become
part of, but do not replace, the schedules delivered with the Purchase
Agreement.   6.   Except as specifically set forth herein, the Purchase
Agreement and the schedules will remain in full force and effect in all other
respects.

* * *
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



[Signature Page to Amendment No.1 to Asset Purchase Agreement]
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and their respective corporate seals to be affixed hereto, all as
of the day and year first above written.

                  SELLERS:   THE EMPLOYEE OWNERSHIP HOLDING COMPANY    
 
                    /s/ Robert E. Eddy         By:   Robert E. Eddy    
 
      Its:  President    
 
                    N & NW MANUFACTURING HOLDING COMPANY, INC.    
 
                    /s/ Robert E. Eddy         By:   Robert E. Eddy    
 
      Its:  President    
 
                    NOLL MANUFACTURING COMPANY    
 
                    /s/ Robert E. Eddy         By:   Robert E. Eddy    
 
      Its:  President    
 
                    M & N PLASTICS, INC.    
 
                    /s/ Robert E. Eddy         By:   Robert E. Eddy    
 
      Its:  President    
 
                    TEOHC REAL ESTATE HOLDING COMPANY LLC    
 
                    /s/ Robert E. Eddy         By:   Robert E. Eddy    
 
      Its:  President    
 
                BUYER:   NOLL ACQUISITION, LLC    
 
                    /s/ Timothy Heasley    
 
  By:   Timothy Heasley        
 
      Its:  Secretary    
 
         
 
   
 
                GUARANTOR:   GIBRALTAR INDUSTRIES, INC.    
 
                    /s/ Timothy Heasley    
 
  By:   Timothy Heasley        
 
      Its:  Secretary    
 
         
 
   

3



--------------------------------------------------------------------------------



 



SCHEDULE 3.06
ALLOCATION OF PURCHASE PRICE
Schedule 3.06 is deleted in its entirety and replaced as follows:
Allocation of Purchase Price
The Sellers and Buyer will report the allocation of the sum of the Final
Purchase Price plus the amount of the Assumed Liabilities as set forth in the
Closing Statement of Net Assets, which shall be prepared by the Buyer, and
mutually agreed by Seller, within One Hundred and Eighty (180) days after the
Closing Date, in all tax returns and forms (including without limitation,
Form 8594 filed with the Sellers’ and Buyer’s respective federal income tax
returns for the taxable year that includes the Closing Date) and in the course
of any tax audit, tax review, or tax litigation relating thereto. The Sellers
and Buyer shall each deliver to the other a copy of the Form 8594 it files with
its respective federal income tax return.
***

4



--------------------------------------------------------------------------------



 



SELLERS DISCLOSURE SCHEDULE
SECTION 5.13
INTELLECTUAL PROPERTY
The attachment to Schedule 5.13 titled “Intellectual Property — Patents” is
hereby deleted in its entirety and replaced as follows:
Schedule 5.13
Intellectual Property — Patents

                                          Title   Country   Application No.  
Patent No.   Issue Date   Owner
Foundation Vent
  US     08/015,605       5444947       8/29/1995     Noll Manufacturing Co.
Foundation Ventilator
  US     08/064,404       5460572       10/24/1995     Noll Manufacturing Co.
Foundation Vent
  US     08/156,412       5496213       3/5/1996     Noll Manufacturing Co.
Exhaust Vent*
  US     08/152,288       5662522       9/2/1997     Noll Manufacturing Co.
Foundation Vent
  Canada     2113982       2113982       5/5/1998     Noll Manufacturing Co.
Exhaust Vent
  Canada     2111157       2111157       3/22/2005     Noll Manufacturing Co.

 

*   This patent was the subject of an enforcement action filed by Noll. See Noll
Mfg. Co. v. Fresh Air Mfg. Co., No. 03-CV-5484 (W.D. Wa). The district court
granted Defendants motion for summary judgment based on non-infringement on
September 7, 2004. Noll appealed and the Federal Circuit affirmed the district
court on May 13, 2005. See Noll Mfg. Co. v. Fresh Air Mfg. Co., No. 05-1034
(Fed. Cir.).

***

5



--------------------------------------------------------------------------------



 



SELLERS DISCLOSURE SCHEDULE
SECTION 5.14
LITIGATION
The following disclosure is added to Section 5.14(b) of the Seller’s Disclosure
Schedule:

3.   Noll was sued by and is a named defendant in a civil lawsuit styled Rangel
v. Barajas, Case No. CV 031977 (March 8, 2007) filed in California Superior
Court, San Joaquin County.

* * *

6



--------------------------------------------------------------------------------



 



BUYER’S SCHEDULE 7.06
Buyer’s Schedule 7.06 is hereby deleted in its entirety and replaced as follows:
Non- Transferring Employees
Robert E. Eddy
* * *

7